DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No 8,386,032 granted to Bachinski et al (hereinafter “Bachinski”).
In reference to claims 1 and 9, Bachinski discloses a neuro activation system and method comprising: a patch adapted to be applied externally on a dermis of a user, the patch comprising a flexible substrate and an adhesive on a first side adapted to adhere to the dermis of the user [e.g. abstract, column 6: lines 49-56], an electronic package coupled to the substrate, the electronic package comprising a control unit and one or more stimulators, and electrodes directly coupled to the substrate and the electronic package, the patch adapted to generate an electrical stimuli via the electrodes [e.g. elements 102, 906/916; column 13: lines 3-15; column 13: lines 65- column 14: line 3]; and a controller in wireless communication with the 
In reference to claims 6 and 14, Bachinski discloses the controller comprising software that, when executed by a processor, implements the remote functionality [e.g. controller processor 102/906; column 13: lines 27-37].
In reference to claim 10, Bachinski discloses further comprising increasing and decreasing a level of the electrical stimuli using the controller [e.g. column 13: lines 33-37].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bachinski in view of U.S. Patent Application Publication No 2015/0164401 granted to Toth et al (hereinafter “Toth”).
In reference to claims 8 and 16, Bachinski discloses a neuro activation system but fails to disclose where it can be used to alleviate an overactive bladder. Toth discloses systems and methods to diagnose and treat overactive bladder [e.g. 0008]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Bachinski to be used for overactive bladder as taught by Toth, since such a modification would provide the predictable results of being able to determine an event occurrence remotely.
In reference to claim 17, Bachinski discloses a neuro activation system and method comprising: a patch adapted to be applied externally on a dermis of a user, the patch comprising a flexible substrate and an adhesive on a first side adapted to adhere to the dermis of the user [e.g. abstract, column 6: lines 49-56], an electronic package coupled to the substrate, the electronic package comprising a control unit and one or more stimulators, and electrodes directly coupled to the substrate and the electronic package, the patch adapted to generate an electrical stimuli via the electrodes [e.g. elements 102, 906/916; column 13: lines 3-15; column 13: lines 65- column 14: line 3]; and a controller in wireless communication with the patch, the controller comprising remote functionality to start and stop the electrical stimuli [e.g. column 19: lines 6-12, 38-45]. Bachinski, however, fails to describe where the patch is applied to a tibial nerve. While Toth primarily functions to serve treatment for overactive bladder, Toth does disclose where their device is capable of performing treatment in other physiological areas such as the tibial nerve [e.g. 0007]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Bachinski with the system of Toth, since such a modification would provide the predictable results of providing a patch neuro stimulation to a variety of locations.
Allowable Subject Matter
Claims 2-5, 7, 11-13, 15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792